PER CURIAM.
It appearing to the court that no undertaking has been filed to perfect the appeal taken from the order denying defendants’ motion for a new trial in the above-entitled action, it is ordered that the said appeal be dismissed.
It further appearing to the court, from a duly certified copy thereof on file herein, that a notice of appeal from the *357judgment was served on plaintiff and filed in the superior court, and an undertaking to perfect the same filed on the same day, to wit, on the seventeenth day of July, 1908, it is ordered that the motion to dismiss the appeal from the judgment is hereby denied.